Exhibit 10.3

THIS WARRANT AND THE SECURITIES ISSUABLE ON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES
ACT AND UNDER APPLICABLE STATE SECURITIES LAWS. THIS WARRANT MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT AS DESCRIBED IN THIS
WARRANT.

MEREDITH CORPORATION

WARRANT TO PURCHASE CLASS A COMMON STOCK

 

Warrant No. 1    January 31, 2018 (the “Issue Date”)

Meredith Corporation, an Iowa corporation (the “Company”), for value received,
certifies and agrees (this warrant and any other warrants delivered in
substitution or exchange herefor as provided herein, this “Warrant”) that KED
MDP Investments, LLC, a Delaware limited liability company (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company
1,625,000 duly authorized, validly issued, fully paid and nonassessable shares
of Class A Common Stock (such shares, subject to adjustment as provided herein,
the “Warrant Shares”) for $1.00 per Warrant Share (the “Exercise Price”). Except
as otherwise defined herein, capitalized terms in this Warrant have the meanings
set forth in Section 21. This Warrant has been issued pursuant to the terms of
the Series A Securities Purchase Agreement.

1. Term. Subject to the terms and conditions hereof, the Holder may exercise
this Warrant for all or any part of the Warrant Shares at any time or from time
to time after the Issue Date until the Expiration Date (the “Exercise Period”);
provided that, subject to Section 2.2 and Section 10 with respect to a
Competition Law Filing, if this Warrant has not been fully exercised by 5:00
p.m., New York City time, on the date described in clause (a) of the definition
of Expiration Date, this Warrant will be deemed automatically exercised pursuant
to Section 2.1(b)(i) as of such time without any action required of the Holder
or the Company.

2. Exercise.

2.1 Method of Exercise. This Warrant may be exercised by the Holder, in whole or
in part:

(a) by surrendering (i) this Warrant and (ii) a duly executed Notice of Exercise
in the form of Exhibit A attached hereto (the “Notice of Exercise”) to the
Company (or its agent) via delivery in accordance with Section 16; and



--------------------------------------------------------------------------------

(b) by:

(i) instructing the Company to withhold a number of Warrant Shares then issuable
upon exercise of this Warrant equal to (A) the Aggregate Exercise Price divided
by (B) the Per Share Price;

(ii) surrendering to the Company a number of Warrant Shares previously acquired
by the Holder equal to (A) the Aggregate Exercise Price divided by (B) the Per
Share Price; or

(iii) any combination of the foregoing.

In the event of any withholding of Warrant Shares pursuant to this
Section 2.1(b) in which the number of shares whose value is equal to the
Aggregate Exercise Price is not a whole number, the Company will withhold a
fraction of a Warrant Share such that the value of the total number of Warrant
Shares (including such fraction of a Warrant Share) withheld equals the
Aggregate Exercise Price.

2.2 Exercise Date.

(a) Each exercise of this Warrant will be deemed to have been effected
immediately prior to the close of business on the day (i) on which the Notice of
Exercise pursuant to Section 2.1 is deemed to be delivered pursuant to
Section 16, (ii) if a later date is specified in the Notice of Exercise, such
later date, or (iii) if this Warrant has not previously been exercised prior to
the Expiration Date, on the Business Day immediately preceding the Expiration
Date, but in any event, if a Competition Law Filing is required to permit the
Holder to exercise this Warrant for Warrant Shares in compliance with applicable
Law, not earlier than the date that all applicable waiting periods have expired
or been terminated or required approvals have been received, provided that in
such instance the Expiration Date shall automatically be extended until the day
following the expiration or termination of any such applicable waiting periods
(each such date, an “Exercise Date”).

(b) At such time, each Person in whose name any certificates for Warrant Shares
are issuable upon such exercise as provided in Section 2.3 will become a holder
of record of the Warrant Shares represented by such certificates (or such lesser
number of Warrant Shares as specified in the applicable Notice of Exercise). If
the Holder determines that no Competition Law Filings are required, on or prior
to the Exercise Date, the Holder shall provide a written representation to the
Company that (i) the Holder’s holdings of voting securities of the Company after
the exercise of the Warrant will be below the then applicable
size-of-transaction threshold under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (the “HSR Act”) and the rules and regulations promulgated thereunder
or (ii) the Holder will hold the voting securities solely for the purpose of
investment, in accordance with 15 U.S.C. §18a(c)(9) and 16 CFR 802.9.

 

-2-



--------------------------------------------------------------------------------

2.3 Certificates and New Warrants. As soon as practicable after an Exercise Date
(and in any event within five Business Days thereafter), the Company, at its
expense, will cause to be issued in the name of, and delivered to, the Holder,
or otherwise as the Holder may direct (subject to Section 5):

(a) a certificate or certificates for the number of shares of Class A Common
Stock to which the Holder is entitled upon such exercise (it being agreed that
each certificate so delivered will be in such denominations of shares of Class A
Common Stock as may be requested by the Holder) or, in lieu of certificates,
maintaining the Warrant Shares’ inclusion in the book entry settlement system of
DTC if the Company is then a participant in such system; and

(b) if such exercise is in part only, a new Warrant or Warrants substantially
identical in form hereto for the purchase of a number of Warrant Shares equal to
the difference of the number of Warrant Shares subject to this Warrant less the
number of Warrant Shares that are issued to the Holder pursuant to such partial
exercise.

2.4 Conditional Exercise. Notwithstanding the foregoing, if an exercise of any
portion of this Warrant is to be made in connection with a public offering or a
sale of the Company (pursuant to a merger, sale of stock, or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case the Exercise Date will be the date of such
consummation and such exercise will not be deemed to be effective until
immediately prior to such consummation on the Exercise Date.

2.5 Company Redemption Right. Notwithstanding any of the provisions in this
Section 2 (other than Section 2.6(c)), the Company may elect, by delivery of
written notice (the “Redemption Notice”) to the Holder no later than two
Business Days after receipt of the Notice of Exercise, to pay to the Holder (in
lieu of delivery of the applicable number of Warrant Shares) an amount per such
Warrant Share equal to the greater of (a) the volume weighted average price
(rounded to the nearest one-hundredth of one cent) of the Class A Common Stock
on the New York Stock Exchange for the 30 trading days immediately preceding the
date on which the Holder delivers the Notice of Exercise, as calculated by
Bloomberg Financial LP under the function “VWAP” or any successor page or
function, and (b) the closing price of the Class A Common Stock on the New York
Stock Exchange on the date the Company delivers the Redemption Notice (such
greater amount, the “Redemption Share Price”). Any such election will not be for
less than all of the Warrant Shares to be issued in connection with such Notice
of Exercise. Such cash payment to Holder will be made by wire transfer of
immediately available funds to the account(s) provided by Holder, no later than
ten Business Days following the delivery of the Redemption Notice.

 

-3-



--------------------------------------------------------------------------------

2.6 Ownership Cap.

(a) Notwithstanding anything herein to the contrary, unless and until the
Company obtains the Shareholder Approval, the Company shall not issue to the
Holder any Warrant Shares to the extent such Warrant Shares, after giving effect
to such issuance and when added to the number of shares of Class A Common Stock
issued and issuable upon conversion of the Series A Preferred Stock or exercise
of the Options, would (a) exceed 19.9% of the number of shares of Common Stock
outstanding as of the date of the Closing Date (the “Maximum Aggregate Ownership
Amount”) or (b) exceed 19.9% of the total voting power of the Company’s
securities outstanding as of the date of the Closing Date that are entitled to
vote on a matter being voted on by holders of the Common Stock (the “Maximum
Aggregate Voting Amount”).

(b) For purposes of this Section 2, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.

(c) If any attempted exercise of this Warrant would result in the issuance of
Warrant Shares exceeding the Maximum Aggregate Ownership Amount or the Maximum
Aggregate Voting Amount, and the Company has not obtained the Shareholder
Approval prior to the time of such exercise (the “Excess Condition”), then
(i) the Company will issue to the Holder such number of Warrant Shares as may be
issued below the Maximum Aggregate Ownership Amount or Maximum Aggregate Voting
Amount, as the case may be, and (ii) at the election of the Holder made at any
time while the Excess Condition exists, either (A) the Company will pay to the
Holder by wire transfer of immediately available funds (in lieu of delivery of
the Excess Shares or of replacement Warrant) an amount per Excess Share equal to
the Redemption Share Price as of the date of such election or (B) this Warrant
will be deemed to have not been exercised with respect to the remaining portion
of the Warrant Shares (the “Excess Shares”). Notwithstanding anything to the
contrary contained in this Warrant, if the Excess Condition exists as of the
Expiration Date, the Expiration Date will be extended until the date that is 30
days after the Excess Condition no longer exists.

(d) Prior to the first annual meeting of shareholders of the Company to occur
following the fourth anniversary of the Closing Date (the “Shareholder
Meeting”), the Company will provide each holder of Common Stock or other
securities entitled to vote at such meeting a proxy statement meeting the
requirements of Section 14 of the Exchange Act and the related rules and
regulations promulgated thereunder (the “Proxy Statement”) soliciting each such
shareholder’s affirmative vote at the Shareholder Meeting for approval of
resolutions approving the Company’s issuance of the Warrant Shares and Class A
Common Stock issuable upon conversion of the Series A Preferred Stock or
exercise of the Options in excess of the Maximum Aggregate Ownership Amount and
Maximum Aggregate Voting Amount in accordance with their respective terms (the
“Shareholder Approval”) in accordance with applicable rules and regulations of
the New York Stock Exchange (or any other applicable successor entity), the
Articles of Incorporation, the Company’s bylaws and applicable Iowa and New York
law, and the Company shall use its reasonable best efforts to solicit its
shareholders’ approval of such resolutions and to cause the Board to

 

-4-



--------------------------------------------------------------------------------

recommend to the shareholders that they approve such resolutions. If any Warrant
Shares are issued prior to the time the Shareholder Approval is obtained, such
Warrant Shares will not be voted in connection with any subsequent meeting of
shareholders of the Company, to the extent owned by Holder at such time, to
obtain the Shareholder Approval in accordance with applicable rules and
regulations of the New York Stock Exchange.

(e) The Proxy Statement shall be in a form reasonably acceptable to the Holder
and accordingly, the Company shall provide the Holder and a single counsel
designated by the Holder with reasonable opportunity to review and comment on
the relevant portions of the Proxy Statement. The Company shall keep the Holder
apprised of the status of matters relating to the Proxy Statement and the
Shareholder Meeting, including promptly furnishing the Holder and its counsel
with copies of notices or other communications related to the Proxy Statement,
the Shareholder Meeting or the transactions contemplated hereby received by the
Company from the Securities and Exchange Commission or the New York Stock
Exchange.

(f) If, despite the Company’s best efforts, Shareholder Approval is not obtained
at the Shareholder Meeting, the Company shall, unless otherwise agreed in
writing by the Holder, cause an additional meeting of shareholders of the
Company to be held every six months thereafter until such Shareholder Approval
is obtained, and the Company will hire a reputable proxy solicitor for the
purpose of pursuing such approval.

3. Shares to be Fully Paid; Reservation of Shares. The Company represents,
warrants, covenants and agrees that:

(a) this Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant will be, upon issuance, duly authorized and validly issued;

(b) all Warrant Shares issued upon the exercise of this Warrant will, upon
issuance, be validly issued, fully paid and nonassessable, and free from
preemptive or similar rights and free from all taxes, liens and charges with
respect thereto (other than liens and charges arising solely from the actions
and circumstances of the Holder or holder of such Warrant Shares);

(c) the Company will at all times during the Exercise Period have authorized,
and reserved, free from preemptive or similar rights and solely for the purpose
of effecting the exercise of this Warrant, out of its authorized but unissued
Class A Common Stock, a sufficient number of shares of Class A Common Stock to
provide for the exercise of the rights represented by this Warrant, which shares
have not been subscribed for or otherwise committed to be issued;

 

-5-



--------------------------------------------------------------------------------

(d) the Company will take all such action as may be necessary to ensure that the
par value per Warrant Share will at all times during the Exercise Period be less
than or equal to the applicable Exercise Price;

(e) the Company will take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable Law or any requirements of any securities exchange upon which shares
of Common Stock or other securities constituting Warrant Shares may be listed at
the time of such exercise (except for official notice of issuance which will be
immediately delivered by the Company upon each such issuance);

(f) the Company will use its best efforts to cause the Warrant Shares,
immediately upon such exercise, to be listed on any securities exchange upon
which shares of Class A Common Stock or other securities constituting Warrant
Shares are listed at the time of such exercise; and

(g) the Company will pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, however,
that in the event that Warrant Shares are to be issued in a name other than the
name of the Holder, the Company may, as a condition thereto, require the payment
of a sum sufficient to reimburse it for any transfer tax incidental thereto.

4. Adjustment. To prevent dilution of the exercise rights granted under this
Warrant, the number of Warrant Shares issuable upon exercise of this Warrant
will be subject to adjustment from time to time as set forth in this Section 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Section 4).

4.1 Adjustment to Number of Warrant Shares Upon Subdivision or Combination of
Class A Common Stock.

(i) If Company at any time subdivides (by stock split, recapitalization or
otherwise) its outstanding number of shares of Class A Common Stock into a
greater number of shares of Class A Common Stock, the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to any such subdivision
shall be proportionately increased.

(ii) If Company at any time combines or reclassifies (by reverse stock split,
combination or otherwise) its outstanding number of shares of Class A Common
Stock into a smaller number of shares of Class A Common Stock, the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
combination shall be proportionately decreased.

(iii) Any adjustment under this Section 4.1 shall be conditioned on, and become
effective immediately upon, the effectiveness of the subdivision or combination.

 

-6-



--------------------------------------------------------------------------------

4.2 Business Combination. In the event of any Business Combination, (i) this
Warrant will, immediately after such Business Combination, remain outstanding
and thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Shares then exercisable under this Warrant, be exercisable for the kind
and number of shares of stock or other securities or assets of the Company or of
the successor Person (including cash) resulting from such Business Combination
to which the Holder would have been entitled upon such Business Combination if
the Holder had exercised this Warrant in full immediately prior to the time of
such Business Combination and acquired the applicable number of Warrant Shares
then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant)
and (ii) in such case, appropriate adjustment (in form and substance
satisfactory to the Holder) will be made with respect to the Holder’s rights
under this Warrant to ensure that the provisions of this Section 4 are
thereafter applicable, as nearly as possible, to this Warrant in relation to any
shares of stock, securities or assets thereafter acquirable upon exercise of
this Warrant. The Company will not effect any Business Combination described in
this Section 4.2 unless either, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such Business Combination,
will assume, by written instrument substantially similar in form and substance
to this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets that, in accordance with this
Section 4, the Holder will be entitled to receive upon exercise of this Warrant,
or upon consummation thereof, the Holder will be entitled to receive the same
kind and number of shares of stock or other securities or assets (including
cash) resulting from such Business Combination as the Holder would have been
entitled upon such the Business Combination if the Holder had exercised this
Warrant in full immediately prior to the time of such Business Combination and
acquired the applicable number of Warrant Shares then issuable hereunder
(assuming exercise pursuant to Section 2.1(b)). Notwithstanding anything to the
contrary contained herein, with respect to any Business Combination, the Holder
will have the right to elect prior to the consummation of such Business
Combination, to give effect to the exercise rights contained in Section 2
instead of giving effect to the provisions contained in this Section 4.2 with
respect to this Warrant.

4.3 Certain Events. If any event of the type contemplated by Section 4.1 or 4.2
but not expressly provided for by this Section 4 occurs, then the Board and the
Holder will jointly determine in good faith an appropriate adjustment in the
number of Warrant Shares issuable upon exercise of this Warrant so as to protect
the rights of the Holder in a manner consistent with this Section 4.

4.4 Adjustment to Exercise Price. In connection with any adjustment described in
this Section 4, the Exercise Price per Warrant Share shall be automatically
adjusted so that the aggregate Exercise Price for all outstanding Warrant Shares
as of immediately prior to such adjustment shall equal the aggregate Exercise
Price for all outstanding Warrant Shares as of immediately following such
conversion.

4.5 Dividends and Distributions. If the Company, at any time after the issuance
of this Warrant, makes or declares, or fixes a record date for the determination
of holders of Class A Common Stock entitled to receive, a dividend or any other

 

-7-



--------------------------------------------------------------------------------

distribution payable in securities of the Company, cash or other property, then,
and in each such event, the Holder will receive at the same time as the holders
of Class A Common Stock, the kind and amount of securities of the Company, cash
or other property which the Holder would have been entitled to receive had the
Warrant been exercised in full into Warrant Shares on the date of such event
(and the record date therefor).

4.6 Certificates.

(a) Adjustment Certificates. As promptly as practicable following any adjustment
of the number of Warrant Shares issuable upon the exercise of the Warrant (but
in any event not later than five Business Days thereafter), the Company will
furnish to the Holder a certificate reasonably satisfactory to the Holder
executed by a duly authorized officer thereof (i) certifying the Exercise Price
then in effect and the number of Warrant Shares or the amount, if any, of other
shares of stock, securities or assets then issuable upon exercise of the Warrant
and (b) setting forth in reasonable detail such adjustment and the facts upon
which it is based and certifying the calculation thereof.

4.7 Notices. In the event, prior to the earlier of the Expiration Date and the
date on which this Warrant has been exercised in full, (a) that the Company sets
a record date (or a record date will otherwise occur) for any (i) dividend or
other distribution, (ii) vote at a meeting (or action by written consent), (iii)
right to subscribe for or purchase any shares of capital stock of any class or
any other securities or (iv) right to receive any other security or right in or
to a security, or (b) of a potential Business Combination or the voluntary or
involuntary dissolution, liquidation or winding up of the Company, then the
Company will send or cause to be sent to the Holder at least 15 days prior to
the applicable record date or the expected effective date, as applicable, for
the event described above, a written notice in accordance with Section 16
specifying, as applicable, (A) the record date for such dividend, distribution,
meeting or consent or other right or action and a description of such dividend,
distribution or other right or such action to be taken at such meeting or by
written consent or (B) the effective date on which such Business Combination or
dissolution, liquidation or winding up is proposed to take place, and the date,
if any is to be fixed, as of which the books of the Company will close or a
record will be taken with respect to which the holders of record of Class A
Common Stock (or such other capital stock or securities at the time issuable
upon exercise of the Warrant) will be entitled to exchange their shares of
Class A Common Stock (or such other capital stock or securities) for securities
or other property deliverable upon such Business Combination or dissolution,
liquidation or winding up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares. To the extent the
Company discloses any of these matters to its stockholders by means of a press
release or SEC filing, the Company’s notice obligations to the Holder under this
Section 4.7 will be deemed satisfied.

4.8 Successive Adjustments. Any adjustments made pursuant to this Section 4 will
be made successively whenever an event referred to in this Section 4 occurs.

 

-8-



--------------------------------------------------------------------------------

5. Warrant Register; Transfer.

5.1 Warrant Register. The Company will keep and properly maintain at its
principal executive office books and records for the registration of this
Warrant and any transfers thereof. The Company (i) may deem and treat the Person
in whose name this Warrant is registered on such books as the Holder thereof for
all purposes and (ii) will not be affected by any notice to the contrary, except
any assignment, division, combination or other transfer of this Warrant effected
in accordance with the provisions hereof.

5.2 Warrant Transfer. This Warrant is freely transferable (a) upon surrender of
this Warrant to the Company at its then principal executive offices with a
properly completed and duly executed warrant transfer agreement in the form
attached hereto as Exhibit B, (b) subject to compliance with applicable
securities Laws (including the Securities Act and any applicable state
securities or “blue sky” laws), and (c) with the prior written consent of the
Company, which consent will not be unreasonably conditioned, delayed or
withheld; provided (i) any conditioning, delaying or withholding of consent to a
proposed transfer to an Activist Fund or any transferee that is primarily
engaged in television broadcasting or print or digital media publishing will not
be deemed to be unreasonable and (ii) no prior written consent is required with
respect to a transfer to an Affiliate of the transferring Holder so long as such
Affiliate is not primarily engaged in television broadcasting or print or
digital media publishing (except that the requirements with respect to such
businesses will not apply to the extent the Company is not engaged in such
businesses as of the time of the transfer) and such Affiliate is not an Activist
Fund. Upon request of a Holder, the Company will use reasonable best efforts to
assist such Holder in any sale without registration of all or any portion of
this Warrant (a “Resale”) under the Securities Act in accordance with applicable
securities Laws including any sale under any of Rule 144, Rule 144A or
Regulation S promulgated under the Securities Act. The Company will cooperate
with and assist each such Holder in connection with any Resale by such Holder,
including, subject to prospective purchasers’ execution of a customary
confidentiality agreement in a form acceptable to the Company, by (A) providing
direct contact between its senior management and advisors and prospective
purchasers, (B) responding to reasonable inquiries of, and providing answers to,
prospective purchasers, (C) providing assistance in completion of the
prospective purchasers’ reasonable due diligence review, (D) hosting one or more
meetings of prospective purchasers at the Company’s facilities or such other
location selected by the Company, provided that the Company shall not be
required to host more than two of such meetings with respect to any single
prospective purchaser and (E) providing all reasonable information and access
required or advisable to comply with applicable securities Laws. Upon such
compliance, surrender and delivery, the Company will (1) execute and deliver a
new Warrant or Warrants in the name of the transferee or transferees and in the
denominations specified in such instrument of transfer, (2) issue to the
transferor a new Warrant evidencing the portion of this Warrant, if any, not so
transferred and (3) promptly cancel this Warrant.

 

-9-



--------------------------------------------------------------------------------

5.3 Warrant Share Transfer.

(a) All Warrant Shares issuable upon exercise of this Warrant will be freely
transferable subject to registration pursuant to the Registration Rights
Agreement and compliance with applicable securities Laws. Subject to the
Registration Rights Agreement, the Company will take all action necessary to
ensure all Warrant Shares are, upon issuance hereunder, freely transferrable by
the holder thereof. Compliance by the Company with its obligations under the
Registration Rights Agreement and the other provisions of this Warrant will
satisfy the Company’s obligations under this Section 5.3(a).

(b) Upon request of a Holder of Warrant Shares, the Company will use reasonable
best efforts to assist such Holder in any sale of all or any portion of any
Warrant Shares owned by such Holder (a “Share Resale”) under the Securities Act
in accordance with applicable securities Laws, including any sale under any of
Rule 144, Rule 144A or Regulation S promulgated under the Securities Act,
including (i) maintaining the Warrant Shares’ inclusion in the book entry
settlement system of DTC, (ii) complying with all obligations set forth in the
Company’s representations letter to DTC relating to such inclusion and
(iii) maintaining appropriate CUSIP numbers for the Warrant Shares. The Company
will cooperate with and assist each such holder in connection with any Share
Resale by such Holder, including by (A) providing direct contact between its
senior management and advisors and prospective purchasers, (B) responding to
reasonable inquiries of, and providing answers to, prospective purchasers,
(C) providing assistance in completion of the prospective purchasers’ reasonable
due diligence review, (D) hosting one or more meetings of prospective purchasers
at the Company’s facilities or such other location selected by the Company,
provided that the Company shall not be required to host more than two of such
meetings with respect to any single prospective purchaser and (E) providing all
reasonable information and access required or advisable to comply with
applicable securities Laws.

(c) Any certificate representing Warrant Shares issued during the applicable
one-year holding period required by Rule 144 (the “Rule 144 Holding Period”)
will bear a customary restrictive legend, and will be subject to the
restrictions set forth therein (provided, that that the Company will use its
reasonable best efforts to remove such legend once the Rule 144 Holding Period
has lapsed or as is otherwise available in connection with a transfer of the
applicable Warrant Shares), and any certificate representing Warrant Shares
issued following the Rule 144 Holding Period will bear such legend only if the
Company determines in good faith that the Rule 144 resale requirements have not
been met (provided, that the Company will use its reasonable best efforts to
remove such legend as soon as possible thereafter).

6. [Reserved.]

 

-10-



--------------------------------------------------------------------------------

7. Holder Not Deemed a Shareholder; Limitations on Liability. Except as
otherwise specifically provided herein, prior to the issuance to the Holder of
the Warrant Shares to which the Holder is then entitled to receive upon the
exercise of this Warrant in accordance with the terms hereof, the Holder (in its
capacity as such) will not be entitled to vote or be deemed the holder of shares
of capital stock of the Company for any purpose, and nothing in this Warrant
will be construed to confer upon the Holder (in its capacity as such) any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any Business Combination or issuance or
reclassification of stock), receive notice of meetings, receive dividends or
subscription rights, or otherwise. Nothing in this Warrant will be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company, creditors of the Company or any other
third Persons.

8. Effect of Violation. Any action or attempted action by the Company in
violation of this Warrant will be null and void ab initio and of no force or
effect whatsoever.

9. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of a customary
indemnity agreement or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of the same tenor and date.

10. Competition Law Filings. Upon at least 15 Business Days’ notice, at the
request of the Holder, the Company will, in consultation and cooperation with
the Holder, file or submit, and assist the Holder with any filing, submission or
notification it makes, in connection with the exercise of this Warrant (alone or
in conjunction with the exercise of any options held by the Holder) with or to
any governmental entity any filing, report or notification necessary or
advisable in connection with any antitrust, competition or merger control Law
applicable to such exercise, including the notification and report form, if any,
required to be filed with the U.S. Federal Trade Commission (the “FTC”) and the
U.S. Department of Justice (the “DOJ”) under the HSR Act (such applicable Laws,
collectively, “Competition Laws,” and such filings and submissions,
collectively, the “Competition Law Filings”). Any such Competition Law Filings
made by each of the Holder and the Company will be in substantial compliance
with the requirements of the Competition Laws. Each of the Holder and the
Company will use its reasonable best efforts, and cooperate with each other, to
obtain as promptly as practicable all approvals, authorizations, terminations of
applicable periods and clearances in connection with the Competition Law
Filings, including (a) cooperating and consulting with each other and furnishing
to each other or each other’s counsel information and reasonable assistance as
each may request in connection with the preparation of any Competition Law
Filing, (b) giving the other reasonable prior notice of, and the opportunity to
review and discuss in advance (including considering in good faith the views of
the other), any such Competition Law Filings to be made and, to the extent
reasonably practicable, of any communication with, or any responses to inquiries
or requests for additional information from, the FTC, the DOJ and any other
governmental entity regarding such Competition Law Filings or the transactions
contemplated by this Warrant, (c) permitting the other or the other’s counsel to
participate in all communications and meetings with any governmental entity to
the extent not prohibited by such governmental entity and (d) subject to clauses
(b) and (c) of this Section 10, responding as promptly as

 

-11-



--------------------------------------------------------------------------------

practicable to all requests of any governmental entity and providing all
requested information to such governmental entity. The Company will pay any
expenses associated with, and any filing fees required under the Competition
Laws in connection with, the Competition Law Filings.

11. Entire Agreement; Parties in Interest. This Warrant, the Series A Securities
Purchase Agreement, the Registration Rights Agreement and the Series A Investors
Rights Agreement constitute the entire agreement of, and supersede all other
prior agreements and understandings (both written and oral and including,
without limitation, that certain commitment letter and fee letter relating to
the terms hereof) between, the parties hereto with respect to the subject matter
hereof. In the event of any inconsistency between this Warrant, the Series A
Securities Purchase Agreement and the Series A Investors Rights Agreement with
respect to the subject matter hereof, this Warrant will control. This Warrant
will be binding upon and inure solely to the benefit of the Company and the
Holder and their respective successors and permitted assigns, and nothing in
this Warrant, express or implied, is intended to or will confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Warrant.

12. Governing Law. This Warrant, and all Proceedings (whether based in contract,
tort or statute) that may be based upon, arise out of or relate to this Warrant
or the negotiation, execution or performance of this Warrant, will be governed
by and construed and enforced in accordance with the Laws of the State of New
York without regard to the Laws of the State of New York or any other
jurisdiction that would call for the application of the substantive Laws of any
jurisdiction other than the State of New York.

13. Jurisdiction. Each Party hereby irrevocably and unconditionally, for itself
and its property, submits to the exclusive jurisdiction of any New York State
court or Federal court of the United Stated of America sitting, in each case in
the Borough of Manhattan in New York City, and any appellate court from any
thereof (such courts in such jurisdictional priority, the “Forum”), in any
Proceeding (whether based in contract, tort or statute) based upon, arising out
of or relating to this Warrant or the negotiation, execution or performance of
this Warrant, or any transaction contemplated hereby, and agrees that all claims
in respect of such Proceeding may be heard and determined in the Forum, and each
of the Company and the Holder hereby irrevocably and unconditionally (a) agrees
not to commence any such Proceeding except in the Forum, (b) agrees that any
claim in respect of any such Proceeding may be heard and determined in the
Forum, (c) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such Proceeding in the Forum, and (d) waives, to the fullest extent it may
legally and effectively do so, the defense of an inconvenient forum to the
maintenance of such Proceeding in the Forum. Each of the Company and Holder
hereby agrees that service of summons, complaint or other process in connection
with any Proceedings contemplated hereby may be made by registered or certified
mail addressed to such Person at the address specified pursuant to Section 16,
and that service so made will be effective as if personally made in the State of
New York.

14. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) BETWEEN OR AMONG SUCH PERSONS ARISING OUT OF OR RELATING TO THIS
WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-12-



--------------------------------------------------------------------------------

15. Remedies.

(a) Remedies Cumulative. Except as set forth in Section 15(a), all remedies
available under this Warrant, at Law, in equity or otherwise will be deemed
cumulative and not alternative or exclusive of other remedies, and the exercise
by any party hereto of a particular remedy will not preclude the exercise of any
other remedy.

(b) Injunctive Relief. The Company acknowledges and agrees that the Holder would
be irreparably damaged if any of the provisions of this Warrant are not
performed in accordance with their specific terms and that any breach of this
Warrant by the Company could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which the Holder may be entitled, at Law or in equity, it will be entitled to
enforce any provision of this Warrant by a decree of specific performance and
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Warrant, without posting
any bond or other undertaking.

16. Notice.

(a) Any notice or other communication required or permitted to be delivered to
any party under this Warrant will be in writing and delivered by (i) email or
(ii) overnight delivery via a national courier service to the following email
address or physical address, as applicable:

If to the Company, to:

Meredith Corporation

1716 Locust Street

Des Moines, Iowa 50309-3023

Attention: John S. Zieser

with a copy (which will not constitute notice) to:

Cooley LLP

1299 Pennsylvania Avenue, NW, Suite 700

Washington, DC 20004

Attention: J. Kevin Mills

Email: kmills@cooley.com

If to the Holder, to:

KED MDP Investments, LLC

c/o Koch Equity Development LLC

 

-13-



--------------------------------------------------------------------------------

4111 East 37th Street North

Wichita, Kansas 67220

Attention: Brett Watson; Matthew Hewitt; Adam Schaeffer

Email: brett.watson@kochind.com; matthew.hewitt@kochind.com;
adam.schaeffer@kochps.com

with a copy (which will not constitute notice) to:

Jones Day

1420 Peachtree Street

Atlanta, Georgia 30309

Attention: Bryan E. Davis

Email: bedavis@jonesday.com

(b) Notice or other communication pursuant to Section 16(a) will be deemed given
or received when delivered, except that any notice or communication received by
email transmission on a non-Business Day or on any Business Day after 5:00 p.m.
addressee’s local time or by overnight delivery on a non-Business Day will be
deemed to have been given and received at 9:00 a.m. addressee’s local time on
the next Business Day. Any party may specify a different address, by written
notice to the other party. The change of address will be effective upon the
other party’s receipt of the notice of the change of address.

17. Amendments; Waivers. Any provision of this Warrant may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Company and the Holder, or in the case of a waiver, by
the party against whom the waiver is to be effective. No knowledge,
investigation or inquiry, or failure or delay by the Company or the Holder in
exercising any right hereunder will operate as a waiver thereof nor will any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder.

18. Counterparts. This Warrant may be executed in two or more counterparts, each
of which constitutes an original, and all of which taken together constitute one
instrument.

19. Assignment by the Company. The Company may not, without the prior written
consent of the Holder, sell, transfer (by operation of Law or otherwise, except
in connection with a Business Combination in compliance herewith) or assign this
Warrant or any of its rights or obligations hereunder.

20. Severability. If any provision of this Warrant, or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void,
invalid or unenforceable, the remainder of this Warrant will continue in full
force and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties hereto further agree to replace such illegal, void,
invalid or unenforceable provision of this Warrant with a legal, valid and
enforceable provision that achieves, to the extent possible, the economic,
business and other purposes of such illegal, void, invalid or unenforceable
provision.

 

-14-



--------------------------------------------------------------------------------

21. Definitions.

21.1 Certain Defined Terms. The following words and phrases have the meanings
specified in this Section 21.1:

“Activist Fund” means any Person identified on the most-recently available
“SharkWatch 50” list or any publicly-disclosed Affiliate of any such Person.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2, multiplied by (b) the Exercise Price in effect
as of the Exercise Date.

“Articles of Incorporation” means the articles of incorporation of the Company,
as amended.

“Board” means the board of directors of the Company.

“Business Combination” means, whether through one transaction or a series of
related transactions, any (a) recapitalization of the Company,
(b) reclassification of the stock of the Company (other than (i) a change in par
value, from par value to no par value, from no par value to par value or (ii) as
a result of a stock dividend or subdivision, split up or combination of shares),
(c) consolidation or merger of the Company with and into another Person or of
another Person with and into the Company (whether or not the Company is the
surviving corporation of such consolidation or merger), (d) sale of all or
substantially all of the Company’s assets (on a consolidated basis) or capital
stock to another Person or (e) other similar transaction (in the case of this
clause (e)) other than any such transaction covered by Section 4.5), in each
case, which entitles the holders of Common Stock to receive (either directly or
upon subsequent liquidation) stock, securities or assets (including cash) with
respect to or in exchange for Common Stock.

“Business Day” means any day ending at 11:59 p.m. (New York City time) other
than a Saturday, Sunday or a day on which the banks in the City of New York are
authorized by Law to be closed.

“Class A Common Stock” means the Company’s common stock, par value $1.00 per
share, that is not designated in the Articles of Incorporation as class B common
stock, and any capital stock into which common stock is converted, exchanged or
reclassified following the Issue Date.

“Class B Common Stock” means the Company’s common stock designated in the
Articles of Incorporation as class B common stock, par value $1.00 per share,
and any capital stock into which common stock is converted, exchanged or
reclassified following the Issue Date.

 

-15-



--------------------------------------------------------------------------------

“Closing Date” means January 31, 2018.

“Common Stock” means, collectively, the Class A Common Stock and Class B Common
Stock.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expiration Date” means the date that is the latest of (a) the tenth anniversary
of the Closing Date, (b) the date determined in accordance with the proviso
contained in Section 2.2(a) and (c) the date after the Exercise Date on which
all Warrant Shares have been purchased (or redeemed in accordance with
Section 2.5 or Section 2.6(c)) hereunder, except that, in the case of clause
(a), if such date is not a Business Day, on the next Business Day.

“Law” means any applicable U.S. or foreign, federal, state, provincial,
municipal or local law (including common law), statute, ordinance, rule,
regulation, code, policy, directive, standard, license, treaty, judgment, order,
injunction, decree or agency requirement of or undertaking to or agreement with
any governmental entity.

“Options” means the options to purchase of up to an aggregate of 875,000 shares
of Class A Common Stock, purchased by the Holder on Closing Date (and any new or
replacement options issued pursuant to the terms thereof).

“Per Share Price” means the greater of (a) the volume weighted average price
(rounded to the nearest one-hundredth of one cent) of the Class A Common Stock
on the New York Stock Exchange for the 30 trading days immediately preceding the
date on which the Holder delivers the applicable Notice of Exercise, as
calculated by Bloomberg Financial LP under the function “VWAP” or any successor
page or function, and (b) the closing price of the Class A Common Stock on the
New York Stock Exchange on the date the Holder delivers the applicable Notice of
Exercise.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or any other entity, group (as such term is used in
Section 13 of the Exchange Act) or organization, including a governmental
entity.

“Proceeding” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any governmental entity or
arbitrator or mediator.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the Closing Date, by and between the Company and the Holder.

“Series A Investors Rights Agreement” means the Series A Investors Rights
Agreement, dated the Closing Date, by and between the Company and the Holder.

 

-16-



--------------------------------------------------------------------------------

“Series A Preferred Stock” means the Series A Preferred Stock of the Company
issued on the Closing Date or as a paid-in-kind dividend on the outstanding
shares of Series A Preferred Stock in accordance with the terms of the Statement
of Designation of Series A Preferred Stock of Meredith Corporation (as such
instrument is in effect on the Closing Date).

“Series A Securities Purchase Agreement” means the Series A Securities Purchase
Agreement, dated the Closing Date, by and between the Company and the Holder.

“U.S.” means the United States of America.

21.2 Terms Defined Elsewhere in this Agreement. For purposes of this Warrant,
the following terms have the meanings set forth in the sections indicated:

 

Terms

  

Section

Company    Preamble Competition Law Filings    Section 10 Competition Laws   
Section 10 DOJ    Section 10 DTC    Section 5.2 Excess Condition   
Section 2.6(c) Excess Shares    Section 2.6(c) Exercise Date    Section 2.2(a)
Exercise Period    Section 1 Exercise Price    Preamble Forum    Section 13 FTC
   Section 10 Holder    Preamble Issue Date    Preamble Maximum Aggregate
Ownership Amount    Section 2.6(a) Maximum Aggregate Voting Amount   
Section 2.6(a) Notice of Exercise    Section 2.1(a)(ii) Proxy Statement   
Section 2.6(d) Redemption Notice    Section 2.5 Redemption Share Price   
Section 2.5 Resale    Section 5.2 Rule 144 Holding Period    Section 5.3(b)
Securities Act    Legend Share Resale    Section 5.3(a) Shareholder Approval   
Section 2.6(d) Shareholder Meeting    Section 2.6(d) Warrant    Preamble Warrant
Shares    Preamble

22. Construction. The parties hereto intend that each representation, warranty,
covenant and agreement contained in this Warrant will have independent
significance. The headings are for convenience only and will not be given effect
in interpreting this Warrant. References to sections or exhibits are to the
sections and exhibits contained in or attached to this Warrant, unless otherwise
specified. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Warrant, refer to this Warrant as a whole and not to
any particular provision of this Warrant. The words “include,” “includes” and
“including” in this Warrant

 

-17-



--------------------------------------------------------------------------------

mean “include/includes/including without limitation.” All references to $,
currency, monetary values and dollars set forth herein means U.S. dollars. The
use of the masculine, feminine or neuter gender or the singular or plural form
of words will not limit any provisions of this Warrant. References to a Person
also include its permitted assigns and successors. Any reference to a statute
refers to the statute, any amendments or successor legislation and all rules and
regulations promulgated under or implementing the statute, as in effect at the
relevant time. Whenever this Warrant refers to a number of days, such number
will refer to calendar days unless Business Days are specified. Whenever any
action must be taken hereunder on or by a day that is not a Business Day, then
such action may be validly taken on or by the next day that is a Business Day.
Any reference herein to any Law or contract will be construed as referring to
such Law or contract as amended or modified or, in the case of a Law, codified
or reenacted, in each case, in whole or in part, and as in effect from time to
time. The parties hereto acknowledge and agree that (a) each party and its
counsel has reviewed, or has had the opportunity to review, the terms and
provisions of this Warrant, (b) any rule of construction to the effect that any
ambiguities are resolved against the drafting party will not be used to
interpret this Warrant and (c) the provisions of this Warrant will be construed
fairly as to all parties and not in favor of or against any party, regardless of
which party was generally responsible for the preparation of this Warrant.

23. Tax Treatment. The parties hereto agree to treat and report (a) the Holder
as owning the Warrant Shares as of the Issue Date for all U.S. federal, and
applicable state and local, income tax purposes and (b) any dividend or
distribution made pursuant to Section 4.5 as a distribution on the Warrant
Shares under Section 301 of the Internal Revenue Code or, in the case of a
redemption of the Warrant Shares, a share redemption subject to Section 302 of
the Internal Revenue Code, and, in each case, the parties hereto agree to take
no position inconsistent with such treatment in their respective dealings with
U.S. federal, state and local tax authorities.

[Remainder of page intentionally left blank]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed and delivered as of the date first written above.

 

COMPANY: Meredith Corporation

By:   /s/ Joseph H. Ceryanec   Name: Joseph H. Ceryanec   Title: Chief Financial
Officer

[SIGNATURE PAGE TO CLASS A COMMON STOCK WARRANT]



--------------------------------------------------------------------------------

HOLDER: KED MDP Investments, LLC By:   /s/ Matthew Hewitt   Name: Matthew Hewitt
  Title: Vice President

[SIGNATURE PAGE TO CLASS A COMMON STOCK WARRANT]



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Exercise Form

[•]

Dated: [•]

The undersigned, pursuant to the provisions set forth in the attached Warrant
(the “Warrant”), hereby irrevocably elects to purchase [•] Warrant Shares (as
such term is defined in the Warrant) and herewith surrenders Warrant Shares with
a value of $[•], representing the full purchase price for such shares at the
exercise price per share provided for in such Warrant.

 

[Holder] By:        Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

Warrant Transfer Form

Dated: [•]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers all of
its rights and interest in and to the number of Warrant Shares (as defined in
the attached Warrant (the “Warrant”)) set forth below, standing in its name on
the books of the Company and represented by the Warrant, to:

 

Name of Transferee

  

Address

  

No. of Warrant Shares

[•]    [•]    [•]

The undersigned hereby irrevocably instructs and appoints the Secretary of the
Company its agent and attorney-in-fact (the “Agent”) to transfer all of such
Warrant Shares on the books of the Company, to register each such transferee as
the registered owner thereof and to take all other necessary and appropriate
action to effect such transfer and registration, including the issuance of one
or more new or replacement Warrants. The Agent may substitute and appoint one or
more persons to act on his or her behalf.

 

[Holder] By:       Name:   Title: